Exhibit 10.S
EL PASO CORPORATION
2005 SUPPLEMENTAL BENEFITS PLAN
Effective as of January 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1 PURPOSES
    1  
 
       
SECTION 2 DEFINITIONS
    1  
2.1 Beneficiary
    1  
2.2 Board
    1  
2.3 Change in Control
    1  
2.4 Code
    2  
2.5 Company
    2  
2.6 Employer
    2  
2.7 Frozen Plan
    2  
2.8 Management Committee
    2  
2.9 Participant
    2  
2.10 Pension Plan
    2  
2.11 RSP
    2  
2.12 Specified Employee
    2  
2.13 Surviving Spouse
    3  
 
       
SECTION 3 ADMINISTRATION
    3  
3.1 Management Committee
    3  
 
       
SECTION 4 PARTICIPANTS
    3  
4.1 Participants
    3  
 
       
SECTION 5 BENEFITS
    4  
5.1 Supplemental Pension Benefits
    4  
5.2 Supplemental RSP Benefits
    4  
5.3 Other Supplemental Benefits
    5  
5.4 Time and Manner of Payment
    6  
5.5 Determination of Supplemental Pension Benefit Payments
    6  
 
       
SECTION 6 GENERAL PROVISIONS
    7  
6.1 Unfunded Obligation
    7  
6.2 Discretionary Investment by Company
    7  
6.3 Incapacity of Participant, Surviving Spouse or Beneficiary
    7  
6.4 Nonassignment
    8  
6.5 No Right to Continued Employment
    8  
6.6 Withholding Taxes
    8  
6.7 Termination and Amendment
    8  
6.8 ERISA Exemption
    9  
6.9 Applicable Law
    9  

  El Paso Corporation
2005 Supplemental Benefits Plan       Table of Contents

- i -



--------------------------------------------------------------------------------



 



EL PASO CORPORATION
2005 SUPPLEMENTAL BENEFITS PLAN
SECTION 1 PURPOSES
     The purposes of the 2005 El Paso Corporation Supplemental Benefits Plan
(the “Plan”) are to attract and retain exceptional executives by providing
retirement or termination benefits to selected officers and key management
employees of outstanding competence. This Plan is effective as of January 1,
2005. In addition to this Plan, the Company maintains the Supplemental Benefits
Plan as Amended and Restated most recently effective as of December 7, 2001, as
amended (the “Frozen Plan”). The Frozen Plan has been amended in connection with
the enactment of Section 409A of the Code to provide that participants therein
will generally cease to accrue benefits thereunder effective as of December 31,
2004. The purpose of that amendment was to cause the Frozen Plan to not be
subject to Section 409A by reason of certain grandfathering provisions of
Section 409A and regulations issued thereunder.
SECTION 2 DEFINITIONS
     For purposes of this Plan, the following terms shall have the meanings
indicated:
2.1 Beneficiary
     “Beneficiary” means the individual(s) designated by a Participant to
receive benefits from this Plan in the event of his or her death. If no
designated Beneficiary survives the Participant, the Beneficiary shall be the
person or persons in the first of the following classes who survive the
Participant:
          (a) spouse at date of death,
          (b) descendants, per stirpes,
          (c) parents,
          (d) brothers and sisters,
          (e) estate.
2.2 Board
     “Board” means the Board of Directors of the Company.
2.3 Change in Control
     “Change in Control” shall have the same meaning as under the El Paso
Corporation 2005 Omnibus Incentive Compensation Plan (or successor plans).
     
 

El Paso Corporation
2005 Supplemental Benefits Plan   Page 1

 



--------------------------------------------------------------------------------



 



2.4 Code
     “Code” means the Internal Revenue Code of 1986, as amended.
2.5 Company
     “Company” means El Paso Corporation, a Delaware corporation.
2.6 Employer
     “Employer” means, as applicable to each Participant, El Paso Corporation or
the subsidiary or affiliate that employs the Participant.
2.7 Frozen Plan
     “Frozen Plan” means the El Paso Corporation Supplemental Benefits Plan, as
Amended and Restated most recently effective as of December 7, 2001, as amended
most recently effective as of December 31, 2004 to cease all accruals
thereunder, other than interest credits and other earnings accrued following
December 31, 2004 in respect of amounts accrued thereunder on or prior to
December 31, 2004.
2.8 Management Committee
     “Management Committee” means the committee appointed pursuant to
Section 3.1 to administer the Plan.
2.9 Participant
     “Participant” means each individual who participates in the Plan in
accordance with Section 4.
2.10 Pension Plan
     “Pension Plan” means the El Paso Corporation Pension Plan and any pension
plans maintained by an Employer.
2.11 RSP
     “RSP” means the El Paso Corporation Retirement Savings Plan.
2.12 Specified Employee
     “Specified Employee” means any Participant who meets the definition of a
“key employee” of El Paso Corporation, as defined in section 416(i) of the Code
without regard to section 416(i)(5), at any time during the 12-month period
ending on an identification date determined by the Management Committee in
accordance with Section
     
 

El Paso Corporation
2005 Supplemental Benefits Plan   Page 2

 



--------------------------------------------------------------------------------



 



409A of the Code and any regulations issued thereunder. If a Participant is a
Specified Employee as of any such identification date, the Participant shall be
deemed a Specified Employee for the 12-month period beginning on the first day
of the fourth month following such identification date.
2.13 Surviving Spouse
     “Surviving Spouse” means the person to whom surviving spouse death benefits
are to be paid pursuant to the terms of the Pension Plan.
SECTION 3 ADMINISTRATION
3.1 Management Committee
     This Plan shall be administered by the Management Committee consisting of
the Chief Executive Officer of the Company and such other senior officers of the
Company as he or she shall designate. Subject to the compensation committee (the
“Compensation Committee”) of the Board of Directors, the Management Committee
shall interpret the Plan, prescribe, amend and rescind rules relating to it,
select eligible Participants, and take all other action necessary for its
administration, which actions shall be final and binding upon all Participants.
No member of the Management Committee shall vote on any matter that pertains
solely to himself or herself.
SECTION 4 PARTICIPANTS
4.1 Participants
     The Management Committee shall determine and designate the officers and key
management employees of an Employer who are eligible to become Participants and
receive benefits under the Plan. Each Participant must be a selected management
or highly compensated employee, or entitled to qualified plan benefits in excess
of the Code Section 415 limitations on benefits. A Participant who is not a
selected management or highly compensated employee shall be eligible only for
the benefits described in Sections 5.1(a) and 5.2(a).
     
 

El Paso Corporation
2005 Supplemental Benefits Plan   Page 3

 



--------------------------------------------------------------------------------



 



SECTION 5 BENEFITS
5.1 Supplemental Pension Benefits
     Upon termination of employment of a Participant, the Company shall pay or
cause to be paid to such Participant (or his or her Surviving Spouse in the case
of his or her death) supplemental pension benefits under this Plan which, when
combined with the supplemental pension benefits he or she is entitled to receive
under the Frozen Plan and the amounts he or she is entitled to receive under the
Pension Plan, shall be the actuarial equivalent of the retirement benefits, or
Surviving Spouse death benefits, which would have been payable to the
Participant or his or her Surviving Spouse had the Pension Plan’s benefit
formula been applied:
     (a) without regard to the limitations of Section 415 of the Code
(including, without limitation, the maximum benefit payable under
Section 415(b)(1), the actuarial reduction for early retirement of
Section 415(b)(2)(C), the reduction for limited service or participation of
Section 415(b)(5) and the combined limits of Section 415(e)),
     (b) by including in the Participant’s compensation during the period for
which the Pension Plan benefits are computed, to the extent not already done so
under the Pension Plan, any amount that has not been taken into account due to
the limitations of Section 401(a)(17) of the Code or due to a reduction of
compensation that has occurred pursuant to an election of the Participant under
Section 125 or Section 401(k) of the Code, and
     (c) by taking into account any service granted to the Participant and any
benefit formula adjustments required by an employment contract;
provided, that an amendment of the Pension Plan or the Frozen Plan shall not
result in an increase or decrease of the supplemental pension benefits payable
hereunder unless the Management Committee determines that such increase or
decrease does not violate Section 409A of the Code.
     Supplemental pension benefits under this Section 5 shall be vested and
nonforfeitable to the same extent that the related benefits under the Pension
Plan are vested and nonforfeitable. Notwithstanding the preceding sentence, in
the event of a Change in Control, the supplemental pension benefits computed
under this Section 5.1 shall be fully vested and nonforfeitable immediately.
5.2 Supplemental RSP Benefits
     Upon termination of employment of a Participant, the Company shall pay or
cause to be paid to such Participant (or his or her Beneficiary in the case of
his or her death) supplemental RSP benefits calculated as described below. The
Company shall periodically determine the amount of any additional Employer
matching contributions

  El Paso Corporation
2005 Supplemental Benefits Plan   Page 4

 



--------------------------------------------------------------------------------



 



that would have been credited to a Participant’s account under the RSP on and
after January 1, 2005 if his or her current election of Participant
contributions had been given effect and no adjustment of such contributions had
occurred due to:
     (a) the maximum dollar limit under Code Section 415(c)(1)(A) on RSP annual
additions,
     (b) the maximum limit under Code Section 401(a)(17) on the compensation
taken into account under the RSP, and
     (c) any further reductions in the compensation taken into account under the
RSP as a result of any deferrals of compensation elected by the Participant
pursuant to Section 125 or Section 401(k) of the Code.
     From time to time, as determined by the Management Committee, the Company
shall allocate amounts equal to such additional Employer matching contributions
to a ledger account for the Participant as of the time or times that such
amounts would have been contributed to the RSP if permitted thereunder. In
addition, earnings and losses shall be credited to the balance of each
Participant’s Memorandum Account on a periodic basis as determined by the
Management Committee. Notwithstanding any crediting provision of this Plan to
the contrary, the crediting of amounts under this Plan by reason of a
Participant’s actions or inactions under the RSP in any calendar year shall be
made in a manner consistent with Section 409A of the Code, and any credits
inadvertently made in violation of Section 409A of the Code shall be of no force
or effect.
     Supplemental RSP benefits under this Section 5.2 shall be vested and
nonforfeitable to the same extent that the related benefits under the RSP are
vested and nonforfeitable.
5.3 Other Supplemental Benefits
     Upon the termination of employment of a Participant, the Company shall pay
or cause to be paid to such Participant (or his or her Beneficiary in the case
of his or her death) other supplemental benefits as determined by the Board and
contained in any other plan or program maintained by the Company or in the
Participant’s employment contract or other agreement with the Company. Other
supplemental benefits under this Section 5.3 shall be vested and nonforfeitable
to the extent provided in the applicable plan or program maintained by the
Company or the Participant’s employment contract or other agreement with the
Company.
5.4 Time and Manner of Payment
     The payment of any benefits shall be made as provided below. Such payment
or payments shall constitute a complete discharge of all obligations to the
Participant and his or her Surviving Spouse or Beneficiary under the Plan.

  El Paso Corporation
2005 Supplemental Benefits Plan   Page 5

 



--------------------------------------------------------------------------------



 



     (a) Supplemental Pension Benefit Payments. Subject to Section 5.4(d), the
payment of any supplemental pension benefits pursuant to Section 5.1 owed to a
Participant (or his or her Surviving Spouse) shall be made in lump sum as soon
as practicable after the Participant’s termination of employment with the
Employer. The amount of the payment under this subparagraph 5.4(a) shall be
determined pursuant to Section 5.5; provided, however, no such payment shall be
required to be made to the Participant if the amount of the payment the
Participant is entitled to receive for supplement pension benefits under this
Plan is less than $100.
     (b) Supplemental RSP Benefit Payments. Subject to Section 5.4(d), the
payment of any supplemental RSP benefits pursuant to Section 5.2 owed to a
Participant (or his or her Beneficiary) shall be made in a lump sum as soon as
practicable after the Participant’s termination of employment with the Employer
and shall be in an amount equal to the Participant’s ledger account balance at
the time of such payment; provided, however, no such payment shall be required
to be made to the Participant if the amount of the payment the Participant is
entitled to receive for supplemental RSP benefits under this Plan is less than
$100.
     (c) Other Supplemental Benefit Payments. Subject to Section 5.4(d), the
payment of any other supplemental benefits pursuant to another plan or program
maintained by the Company or a Participant’s employment contract or other
agreement with the Company under Section 5.3 shall be made as provided in such
other applicable plan, program, employment contract or agreement.
     (d) Required Delay in Payment of Benefits. Notwithstanding Sections 5.4(a),
5.4(b) and 5.4(c), the payment of any benefit owed to any Participant pursuant
to the Plan who is a Specified Employee shall be delayed until the six-month
anniversary of the Participant’s termination of employment with the Employer and
shall be paid in a lump sum as soon as practicable after such anniversary;
provided, however, that this Section 5.4(d) shall not apply if (i) the
Participant’s termination occurs by reason of his or her death or
(ii) Section 409A of the Code and regulations issued thereunder permit payment
to be made without such delay.
5.5 Determination of Supplemental Pension Benefit Payments
     The amount of a payment of supplemental pension benefits pursuant to
Section 5.1 to a Participant (or his or her Surviving Spouse in the event of the
Participant’s termination of employment on account of death) shall be determined
by calculating the benefit according to the terms of the Pension Plan as a
single life annuity.
SECTION 6 GENERAL PROVISIONS
6.1 Unfunded Obligation
     The supplemental benefits to be paid to Participants and/or their Surviving
Spouses and Beneficiaries pursuant to this Plan are unfunded obligations of the
Company, and shall, until actual payment, continue to be part of the general
funds of the

  El Paso Corporation
2005 Supplemental Benefits Plan   Page 6

 



--------------------------------------------------------------------------------



 



Company. The Company is not required to segregate any monies from its general
funds, or to create any trusts, or to make any special deposits with respect to
these obligations. Beneficial ownership of any investments, including trust
investments, which the Company may make to fulfill these obligations shall at
all times remain in the Company. Any investments and the creation or maintenance
of any trust or memorandum accounts shall not create or constitute a trust or a
fiduciary relationship between the Management Committee or the Employer and a
Participant, or otherwise create any vested or beneficial interest in any
Participant or his or her Surviving Spouse or Beneficiary or his or her
creditors in any assets of the Employer whatsoever. The Participants and their
Surviving Spouses and Beneficiaries shall have no claim against the Employer for
any changes in the value of any assets which may be invested or reinvested by
the Company with respect to this Plan.
6.2 Discretionary Investment by Company
     The Management Committee, after consulting with the actuary employed by the
Company in conjunction with the Pension Plan, may from time to time direct the
investment by the Company of an amount sufficient to meet all or such portion of
the supplemental benefits to be paid under this Plan as the Management
Committee, in its sole discretion, shall determine. The Management Committee may
in its sole discretion determine that all or some portion of the amount to be
invested shall be paid into one or more grantor trusts to be established by the
Employer of which it shall be the Beneficiary, and to the assets of which it
shall become entitled as and to the extent that Participants (or their Surviving
Spouses or Beneficiaries in the case of their deaths) receive benefits under
this Plan. The Management Committee may designate an investment advisor to
direct investments and reinvestments of the funds, including investments of any
grantor trusts hereunder.
6.3 Incapacity of Participant, Surviving Spouse or Beneficiary
     If the Management Committee finds that any Participant, Surviving Spouse or
Beneficiary to whom a payment is payable under the Plan is unable to care for
his or her affairs because of illness or accident or is under a legal
disability, any payments due (unless a prior claim therefor shall have been made
by a duly appointed legal representative) at the discretion of the Management
Committee may be paid to the spouse, child, parent or brother or sister of such
Participant, Surviving Spouse or Beneficiary, or to any person whom the
Management Committee has determined has incurred expense for such Participant,
Surviving Spouse or Beneficiary. Any such payment shall be a complete discharge
of the obligations of the Company under the provisions of the Plan.
6.4 Nonassignment
     The right of a Participant or his or her Surviving Spouse or Beneficiary to
the payment of any amounts under the Plan may not be assigned, transferred,
pledged or encumbered nor shall such right or other interests be subject to
attachment, garnishment,

  El Paso Corporation
2005 Supplemental Benefits Plan   Page 7

 



--------------------------------------------------------------------------------



 



execution or other legal process, except that any right of a Participant or
Beneficiary to the payment of any amounts under the Plan may be waived, released
or otherwise relinquished by a Participant to enable such Participant to receive
similar benefits under another plan or program maintained by the Company.
6.5 No Right to Continued Employment
     Nothing in the Plan shall be construed to confer upon any Participant any
right to continued employment with the Company or a subsidiary or affiliate or
interfere in any way with the right of the Company or a subsidiary or affiliate
to terminate the employment of such Participant at any time without assigning
any reason therefor.
6.6 Withholding Taxes
     Provision shall be made for the withholding of taxes under the Federal
Insurance Contributions Act as required by regulations and appropriate income
taxes shall be withheld from payments made to Participants pursuant to this
Plan.
6.7 Termination and Amendment
     (a) The Board or the Compensation Committee may from time to time amend,
suspend, or terminate the Plan, in whole or in part, and if the Plan is
suspended or terminated, the Board or the Compensation Committee may reinstate
any or all of its provisions. The Management Committee may amend the Plan
provided that it may not suspend or terminate the Plan, substantially increase
the administrative cost of the Plan or increase the obligations of the Company,
or expand the classification of employees who are eligible to participate in the
Plan. Subject to Section 6.7(c), no amendment, suspension or termination may
impair the right of a Participant or his or her Surviving Spouse or Beneficiary
to receive the supplemental benefits accrued prior to the effective date of such
amendment, suspension or termination.
     (b) If the Plan is terminated, Participants, Surviving Spouses and
Beneficiaries who have accrued benefits under the Plan as of the date of
termination will receive payment of such benefits at the times specified in the
Plan. Notwithstanding this or any other provision of the Plan to the contrary,
this Plan may not be terminated so long as the Pension Plan and/or RSP remain in
effect.
     (c) The Plan is intended to be administered, operated and construed in
compliance with Section 409A of the Code and any guidance issued thereunder.
Notwithstanding this or any other provision of the Plan to the contrary, the
Board, the Compensation Committee and the Management Committee may amend the
Plan in any manner, or take any other action, that any of them determines, in
its sole discretion, is necessary, appropriate or advisable to cause the Plan to
comply with Section 409A and any guidance issued thereunder, including, without
limitation, amendments or other actions that reduce the accruals of Participants
under the Plan or otherwise impair the rights of Participants hereunder. Any
such action, once taken, shall be deemed to be

  El Paso Corporation
2005 Supplemental Benefits Plan   Page 8

 



--------------------------------------------------------------------------------



 



effective from the earliest date necessary to avoid a violation of Section 409A
and shall be final, binding and conclusive on all Participants and other
individuals having or claiming any right or interest under the Plan.
6.8 ERISA Exemption
     The portion of this Plan providing benefits in excess of the limitations of
Section 415 of the Code is intended to qualify for exemption from the Employee
Retirement Income Security Act of 1974 (“ERISA”) as an unfunded excess benefit
plan under Sections 3(36) and 4(b)(5) of ERISA. The portion of this Plan
providing benefits in excess of the limitation of Section 401(a)(17) of the Code
and other supplemental benefits is intended to qualify for exemption from Parts
II, III and IV of ERISA as a plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees under Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.
6.9 Applicable Law
     The Plan shall be construed and governed in accordance with the laws of the
State Texas.

  El Paso Corporation
2005 Supplemental Benefits Plan   Page 9

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has adopted the Plan effective as of
January 1, 2005.

            EL PASO CORPORATION
      By:   /s/ Susan B. Ortenstone         Susan B. Ortenstone        Senior
Vice President
Human Resources     

          ATTEST:
    By:   /s/ David L. Siddall       David L. Siddall      Title:   Corporate
Secretary     

Execcomp/plans/supplemental benefits plan

  El Paso Corporation
2005 Supplemental Benefits Plan   Page 10

 